                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 JEVORRIE JACKSON                                                           CIVIL ACTION
 VERSUS                                                                     NO. 19-11707
 COL. ALLEMAND                                                              SECTION “M”(4)


                                 REPORT AND RECOMMENDATION

       The pro se plaintiff, (“Jevorrie Jackson”), is incarcerated in the Allen Correctional Center,

in Kinder, Louisiana. The plaintiff filed this lawsuit pursuant to 42 U.S.C. § 1983 against the

defendant, Colonel Allemand, a guard in the Allen Correctional Center.1 The plaintiff alleges in

the complaint that Colonel Allemand made inappropriate comments of a sexual nature and threats

to place him where he could be raped in the prison. Jackson seeks monetary compensation and

disciplinary action against the defendant.

       The filing of Jackson’s complaint in this Court follows a curious path. Jackson did not

send his complaint to this Court for filing. Instead, he mailed the complaint to the Clerk of Court

for the United States District Court for the Middle District. Rather than file the pleadings and have

a judicial officer assess venue and jurisdiction, a deputy clerk emailed the pleading to the Clerk of

this Court stating “[w]e believe that the attached documents are for your court.”2 The deputy clerk

in the Middle District apparently did not give Jackson notice of her forwarding nor was Jackson

given an opportunity to challenge her decision to forward without judicial order. Although the

phrase “Eastern District of Louisiana” appears at the top of the Complaint, the substance of the

pleadings reflects that the pleadings are not for this Court.



       1
           Rec. Doc. No. 1, Deficient Complaint.
       2
           Rec. Doc. No. 1, p.9, M.D. La. Deputy Clerk’s e-mail.
       Nevertheless, the Clerk of this Court processed Jackson’s pleading for filing and notified

Jackson of certain deficiencies with his complaint, including the failure to pay the filing fee or

submit a pauper application.3 Jackson has not responded to the Clerk’s notice or submitted a

pauper application or filing fee.

       Rather than perpetuate the error made in the other district, and because of the potentially

serious nature of the plaintiff’s claims, the Court finds that the pleading should be transferred to

the district court of proper venue to allow that court to address further proceedings it deems

appropriate.

I.     Venue Provisions

       Because § 1983 contains no specific venue provision, venue is determined under the

general venue provisions of 28 U.S.C. § 1391. See Jones v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972),

aff’d, 480 F.2d 805 (5th Cir. 1973). The general venue statute at 28 U.S.C. § 1391(b) provides as

follows:

       A civil action may be brought in -- (1) a judicial district in which any defendant
       resides, if all defendants are residents of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

       The provisions of 28 U.S.C. § 1406 allow a court to transfer a case from a district in which

venue is wrong to another district or division in which venue is proper, if such transfer is in the

interest of justice. See Balawajder v. Scott, 160 F.3d 1066 (5th Cir. 1998).




       3
           Rec. Doc. No. 2.

                                                  2
II.       Discussion

          The plaintiff claims that his cause of action arose in and the defendant is employed at the

Allen Correctional Center in Kinder, Louisiana, which falls within the geographical boundaries of

Allen Parish in the United States District Court for the Western District of Louisiana. 28 U.S.C.

§ 98(c). The plaintiff does not allege that the defendant resides or is located within this district.

The interest of justice dictates that venue is proper in the Western District of Louisiana.

III.      Recommendation

          It is therefore RECOMMENDED that the instant matter be TRANSFERRED to the

United States District Court for the Western District of Louisiana.

          A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14) days

after being served with a copy shall bar that party, except upon grounds of plain error, from

attacking on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the district court, provided that the party has been served with notice that such consequences will

result from a failure to object. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir.

1996).4

                 New Orleans, Louisiana, this 28th day of August, 2019.



                                             _____________________________________________
                                                          KAREN WELLS ROBY
                                              CHIEF UNITED STATES MAGISTRATE JUDGE




          4
       Douglass referenced the previously applicable ten-day period for the filing of objections. Effective
December 1, 2009, 28 U.S.C. § 636(b)(1) was amended to extend the period to fourteen days.


                                                    3
